DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered. 
Response to Amendments
Applicant's duplicate claim set filed 12/22/2021 has been entered. Claims 1-9 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
	Claim Rejections - 35 USC § 101
Applicant's arguments filed 3/24/2021, together with the evidence filed 3/27/2020, have been found persuasive and therefore this rejection is withdrawn. 
Claim Interpretation
Claim 1 recites “MIC A/B”. Since MIC-A and MIC-B are two different proteins, “MIC A/B” is interpreted to mean either MIC-A or MIC-B.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Inamdar et al (2013, Journal of Regenerative Medicine and Tissue Engineering 2(1): 1-12; reference U) as evidenced by Reading et al (2013, J Immunol 190:4542–4552), Salem et al (2010, Stem Cells, 28:585–596), Li et al (2014, Clin Exp Immunol 178(3):516-24) and Lin et al (2011, Sarcoma, 276463: 1-8) and Huang et al (2010, Circulation, 122(23): 2419-2429; reference V).
Inamdar is drawn to methods of culturing clinical grade human tissue derived mesenchymal stem cells (MSCs) (see abstract). Inamdar teaches the cells are obtained from bone marrow, and are cultured in α-MEM supplied with GlutaMax® and platelet lysate (see pages 2-3). Inamdar teaches using a population of more than 5*105 cells (see page 3). Any of Inamdar’s medium components reads on “a pharmaceutically acceptable carrier or diluent”.
Reading is cited solely for teaching bone marrow mesenchymal stromal cells (MSCs) and multipotent adult progenitor cells (MAPCs) are inherently immunomodulatory progenitor cells (see col. 1 on pages 4543 and 4547). Reading is an inherence reference to establish that MSCs are inherently immunomodulatory progenitor cells.
Regarding claim 1, Salem, a reference cited by Reading, is cited solely for teaching a list of markers that are inherently commonly found on MSCs, and Salem teaches these markers 
Li is cited solely for teaching bone marrow MSCs inherently express major histocompatibility complex (MHC) class I-related chains A and B (MIC A, MIC B) (see page 517). Li is an inherence reference to establish markers that are inherently found on MSCs.
Lin is cited solely for teaching bone marrow MSCs inherently express CD99 (Table 1). Lin is an inherence reference to establish markers that are inherently found on MSCs.
Huang is cited solely for teaching bone marrow MSCs inherently express detectable levels of CD86 (Figure 2). Huang is an inherence reference to establish markers that are inherently found on MSCs.
Inamdar is silent as to the inherent total expression pattern of the cells. 
In certain circumstances, claims may be rejected under 35 U.S.C. § 102 and § 103 as alternative grounds. Common scenarios in which §§102/103 rejections are appropriate include: 
(1) when the interpretation of the claim(s) is or may be in dispute, i.e., given one interpretation, a rejection under 35 U.S.C. 102 is appropriate and given another interpretation; 
(2) when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention; see In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); and
(3) when the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process; see In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983).
See M.P.E.P. § 706.02(m), Examiner’s Note to form paragraph 7.27. In these situations, if the examiner finds factual grounds for concluding that the prior-art teaching is substantially identical to the claimed invention, she has adequate basis for shifting the burden of proof to 
Regarding scenario (2), it is the nature of the cell-biology art that when cells are first identified, they are not necessarily evaluated for expression or nonexpression of every single protein and mRNA known in the art at the time. The fact that a prior-art reference might not carry out a full characterization of a cell, however, does not establish anything about what the properties of that cell are. If a cell is first isolated in 1999 and a newly identified marker is found on that cell years later, the cell itself does not change by virtue of having been further characterized. As such, a prior-art reference’s silence as to expression of a given protein does not establish anything about that cell’s expression of the protein. Absence of evidence is not evidence of absence. If a prior-art cell reasonably appears to be identical to, or substantially identical to, the claimed cell, an alternative-grounds rejection is proper.
Inamdar is silent as to the expression pattern of the cells. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' IMPs differs, and if so to what extent, from the cells discussed in Inamdar in view of the inherency references Reading, Salem, Li, Lin and Huang. The prior art cells are produced using methods that contain overlapping steps as the methods described in the instant specification to obtain the claimed cells. For example, they are both produced from bone marrow cells, cultured in α-MEM supplied with GlutaMax® and platelet lysate. Additionally, Salem, Li, Lin and Huang establish that MSCs (which Reading establishes are IMPs) inherently expresses many of the same markers as the claimed cells. The cited art taken as a whole demonstrates a reasonable probability that the cells of the prior art is either identical or sufficiently similar to the claimed IMPs that whatever differences exist are not patentably significant. Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.
Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bao et al (2013, Cell Transplantation, 22: 299–308; reference W) as evidenced by Reading et al (2013, J Immunol 190:4542–4552), Salem et al (2010, Stem Cells, 28:585–596), Li et al (2014, Clin Exp Immunol 178(3):516-24) and Lin et al (2011, Sarcoma, 276463: 1-8) and Huang et al (2010, Circulation, 122(23): 2419-2429).
Bao teaches methods of culturing human tissue derived mesenchymal stromal cells (MSCs) (see abstract and page 300). Bao teaches the cells are cultured in α-MEM supplied with GlutaMax®, platelet lysate and heparin (see page 300). Any of Bao’s medium components reads on “a pharmaceutically acceptable carrier or diluent”.
Reading is cited solely for teaching bone marrow mesenchymal stromal cells (MSCs) and multipotent adult progenitor cells (MAPCs) are inherently immunomodulatory progenitor cells (see col. 1 on pages 4543 and 4547). Reading is an inherence reference to establish that MSCs are inherently immunomodulatory progenitor cells.
Regarding claim 1, Salem, a reference cited by Reading, is cited solely for teaching a list of markers that are inherently commonly found on MSCs, and Salem teaches these markers include CD126 and CD340 (see Table 1). Salem is an inherence reference to establish markers that are inherently found on MSCs.
Li is cited solely for teaching bone marrow MSCs inherently express major histocompatibility complex (MHC) class I-related chains A and B (MIC A, MIC B) (see page 517). Li is an inherence reference to establish markers that are inherently found on MSCs.
Lin is cited solely for teaching bone marrow MSCs inherently express CD99 (Table 1). Lin is an inherence reference to establish markers that are inherently found on MSCs.
Huang is cited solely for teaching bone marrow MSCs inherently express detectable levels of CD86 (Figure 2). Huang is an inherence reference to establish markers that are inherently found on MSCs.

The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' IMPs differs, and if so to what extent, from the cells discussed in Bao in view of the inherency references Reading, Salem, Li, Lin and Huang. The prior art cells are produced using methods that contain overlapping steps as the methods described in the instant specification to obtain the claimed cells. For example they are both produced from stromal cells cultured in α-MEM supplied with GlutaMax®, platelet lysate and heparin. Additionally, Salem, Li, Lin and Huang establish that MSCs (which Reading establishes are IMPs) inherently expresses many of the same markers as the claimed cells. The cited art taken as a whole demonstrates a reasonable probability that the cells of the prior art is either identical or sufficiently similar to the claimed IMPs that whatever differences exist are not patentably significant. Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lange et al (2008, Citation: Cellular Therapy and Transplantation, 1(2): 49-53; reference X) as evidenced by Reading et al (2013, J Immunol 190:4542–4552), Salem et al (2010, Stem Cells, 28:585–596), Li et al (2014, Clin Exp Immunol 178(3):516-24) and Lin et al (2011, Sarcoma, 276463: 1-8) and Huang et al (2010, Circulation, 122(23): 2419-2429).
Lange teaches multipotent mesenchymal stromal cells (MSC), also named mesenchymal stem cells, have immunomodulatory properties (see col. 1 on page 49 and col. 2 on page 50). Lange teaches methods of expanding bone marrow MSCs by culturing the cells in α-MEM supplied with GlutaMax®, platelet lysate and heparin (see abstract and col. 1 on page 50). Lange teaches using a population of more than 5*105 cells (see Figure 2). Any of Lange’s medium components reads on “a pharmaceutically acceptable carrier or diluent”.

Regarding claim 1, Salem, a reference cited by Reading, is cited solely for teaching a list of markers that are inherently commonly found on MSCs, and Salem teaches these markers include CD126 and CD340 (see Table 1). Salem is an inherence reference to establish markers that are inherently found on MSCs.
Li is cited solely for teaching bone marrow MSCs inherently express major histocompatibility complex (MHC) class I-related chains A and B (MIC A, MIC B) (see page 517). Li is an inherence reference to establish markers that are inherently found on MSCs.
Lin is cited solely for teaching bone marrow MSCs inherently express CD99 (Table 1). Lin is an inherence reference to establish markers that are inherently found on MSCs.
Huang is cited solely for teaching bone marrow MSCs inherently express detectable levels of CD86 (Figure 2). Huang is an inherence reference to establish markers that are inherently found on MSCs.
Lange is silent as to the expression pattern of the cells. 
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' IMPs differs, and if so to what extent, from the cells discussed in Lange in view of the inherency references Reading, Salem, Li, Lin and Huang. The prior art cells are produced using methods that contain overlapping steps as the methods described in the instant specification to obtain the claimed cells. For example they are both produced from bone marrow stromal cells cultured in α-MEM supplied with GlutaMax®, platelet lysate and heparin. Additionally, Salem, Li, Lin and Huang establish that MSCs (which Reading establishes are IMPs) inherently expresses many of the same markers as the claimed cells. The cited art taken as a whole demonstrates a reasonable probability that the cells of the prior art is .

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered, but they are not persuasive. 
Applicant alleges that because Salem teaches an example wherein MSC do not express CD86 that Salem is improperly relied upon for teaching MSCs that do express CD86. However, as stated in the above rejection, Huang is cited solely for teaching bone marrow MSCs inherently express detectable levels of CD86. While Huang shows very low expression of CD86, it is noted that the claims are only drawn to “detectable levels” and therefore any detectable level of CD86 reads on this limitation. While the applicant points to a statement wherein Salem teaches that MSCs are CD86 negative, since Salem does not show data supporting this statement, and since the Huang reference does specifically analyze MSCs for CD86 expression and presents the data, the results shown by Huang establish that there is a detectable level of CD86.
Applicant points to the Declaration by Sultan filed in parent application 14904411. Applicant highlights that this Declaration analyzes the culturing conditions in the previously cited Hanley reference, and concludes that Hanley’s conditions would not result in the claimed cells. Specifically, applicant highlights that including N-acetyleysteine in the culture changes the expression pattern of the cells.  However, the Hanley reference is no longer relied upon. The newly cited Inamdar, Bao and Lange references teach methods of culturing that do not include N-acetyleysteine. Therefore this argument is not persuasive when applied to the new rejections.
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653